NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 11-3953
                                    ___________

                              CHANG BING WANG,
                                                      Petitioner

                                         v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                                   Respondent
                   ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A099-928-110)
                         Immigration Judge: Susan G. Roy
                     ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                October 10, 2012
   Before: SCIRICA, GREENAWAY, JR. and VAN ANTWERPEN, Circuit Judges

                          (Opinion filed: October 11, 2012)
                                     _________

                                     OPINION
                                     _________


PER CURIAM

      Chang Bing Wang is a native and citizen of China who unlawfully entered the

United States. An immigration judge (“IJ”) found Wang removable, and the Board of

Immigration Appeals (“BIA”) ordered that he be removed to China. We will deny
Wang’s petition for review of that order.

                                               I.

       In 2006, Wang filed an affirmative application for asylum, withholding of

removal, and relief under the Convention Against Torture. He claimed to have suffered

past persecution insofar as his spouse was subjected to forced IUD insertion and

sterilization by Chinese family planning officials. An asylum officer declined to grant

relief and referred Wang’s application to an IJ in New York City. After a change of

venue was granted, removal proceedings were conducted by an IJ in Newark, New Jersey.

Wang conceded removability and submitted a supplemental declaration in which he

contended for the first time that he should be granted asylum because he was assaulted

and jailed on account of his opposition to China’s coercive family planning policy.

       The IJ made adverse credibility and corroboration determinations and denied all

requested relief. Regarding the adverse credibility determination, the IJ reasoned that

“the bulk of [Wang’s] asylum claim was not raised in his original asylum application or

before the asylum office when he was interviewed there.” JA at 39. The IJ compared the

original asylum application with the supplemental declaration, which added several

significant details to Wang’s story:

              The original basis of [Wang’s] claim is that his wife was forced
              to have an IUD inserted and, furthermore, that she was forced to
              be sterilized after the birth of their second child . . . . However,
              [Wang] then filed a supplemental statement . . . which . . . says .
                                               2
               . . that individuals broke [into] the house and not only did they
               take the wife to have an IUD inserted, but [Wang] . . . tried to
               block her and ultimately had an altercation with the family
               planning officials, was arrested, detained, [and] held at a small,
               empty cement room . . . for a period of almost seven days . . . .

JA at 39-41.

       When asked why the details in the supplemental declaration were not in the

original asylum application, Wang vacillated: he “thought that [those details were] in his

asylum application originally. Then he testified that he was not sure . . . . He then stated

that he thought he told his attorney . . . [and] just kept trying to lay blame on his attorney.”

JA at 41-42. The IJ gave no evidentiary weight to a written statement by Wang’s

counsel, in which counsel attempted to “fall on his sword” by suggesting that he

prevented Wang from giving a complete account of his alleged persecution in the original

asylum application. The IJ also noted discrepancies between the supplemental

declaration and a 2008 letter from Wang’s spouse: “Nowhere in her letter does she

mention that her husband was forced to sign a confession or that he was beaten or

interrogated for seven days or deprived of food or was in a weak physical condition when

he was released.” JA at 48.

       In support of the adverse corroboration determination, the IJ gave no evidentiary

weight to either Wang’s “sterilization certificate” or his “arrest document.” The IJ

referenced the 2007 State Department report, which “specifically discusses the relative

                                               3
ease of being able to obtain fraudulent documents in China,” especially from Wang’s

native Fujian Province. JA at 52. The IJ noted that “it is not necessarily believable

objective proof that one has a sterilization certificate or even an arrest document.” JA at

52. The IJ thus denied all relief and ordered Wang removed.

       The BIA dismissed Wang’s appeal. It agreed with the IJ’s adverse credibility

determination and noted some of the same discrepancies among the original asylum

application, the wife’s letter, Wang’s testimony, and the supplemental declaration. The

BIA expounded upon the IJ’s finding that Wang’s documentary evidence should be given

little, if any, evidentiary weight. It stated that the arrest document “was acquired for the

purpose of litigation and was not prepared contemporaneously with the incident

described,” and it was “not signed or authenticated pursuant to 8 C.F.R. § 1287.6(b) or by

other means, and does not have a certificate of translation.” JA at 3.

       In addition, the BIA concurred in the IJ’s observation that “documentation from

China, particularly from Fujian Province, is subject to widespread fabrication and fraud.”

JA at 3. The BIA agreed with the IJ that Wang’s explanation for the new details in the

supplemental declaration—the change in the law regarding a spouse’s eligibility for

asylum based on China’s coercive population control program—was “unpersuasive”

because “at the time [Wang] applied for asylum in 2006, an individual who had offered

other resistance to the coercive population control program could establish eligibility for

                                              4
asylum in his own right.” JA at 2. Wang filed this petition for review.

                                                II.

       We have jurisdiction under 8 U.S.C. § 1252(a)(1). When the BIA issues its own

decision, we limit our review to that decision against the backdrop of the administrative

record. See Demandstein v. Att’y Gen., 639 F.3d 653, 655 (3d Cir. 2011) (per curiam).

Under the substantial evidence standard, “[w]e . . . are bound by the administrative

findings of fact unless a reasonable adjudicator would be compelled to arrive at a contrary

conclusion.” Camara v. Att’y Gen., 580 F.3d 196, 201 (3d Cir. 2009) (quotation marks

omitted).

                                            III.

       Wang raises two claims: (1) the adverse credibility determination is not supported

by substantial evidence; and (2) the BIA erred when it refused to credit the documentary

evidence of Wang’s alleged arrest.

       In support of his first claim, Wang contends that he “provided reasonable and

adequate explanations for why he did not include [in his original asylum application] the

arrest, detention and interrogation that he had suffered,” chief among those reasons being

that originally he was only seeking asylum vis-à-vis his wife’s mistreatment and not on

account of any direct harm. Pet’r’s Br. at 4.

       We find Wang’s explanation unavailing. Like the BIA, we observe that IIRIRA—

                                                5
enacted ten years before Wang applied for asylum—“broadened the definition of refugee

to include a person who has been [persecuted for] resistance to a coercive population

control program.” Lin-Zheng v. Att’y Gen., 557 F.3d 147, 155 (3d Cir. 2009) (en banc)

(quotation marks omitted). Thus, Wang’s more detailed account of the events that

transpired on May 24, 1992, if believed, provided fertile ground for a claim of past

persecution at the time he originally applied for asylum. Wang chose instead to pursue a

claim that would eventually be foreclosed by our decision in Lin-Zheng. See id. at 156

(holding that alien cannot rely on spouse’s forced abortion to establish automatic asylum

eligibility based on past persecution). In any event, the BIA deferred to the IJ’s finding

that the evolution of Wang’s claim was indicative of incredibility, especially given the

significant discrepancies between Wang’s testimony and the letter from his wife. We are

not compelled to conclude otherwise, and therefore deem the adverse credibility

determination to be supported by substantial evidence for essentially the reasons given in

the BIA’s decision.

       We also reject Wang’s second claim regarding the BIA’s treatment of certain

documents Wang submitted to the IJ. Wang argues that the BIA relied on mere

“conjecture” in upholding the IJ’s finding that Wang’s abortion certificate and arrest

record were inauthentic and thus incapable of corroborating Wang’s testimony. We

disagree. The IJ relied on background materials in finding that asylum-seekers from

                                             6
Fujian province attempt to game the immigration system with fabricated evidence of

forced abortions and other potentially persecutory acts. Wang offers no persuasive reason

that would compel us to upend that finding, which was adopted by the BIA. 1

        Accordingly, for the reasons given in this opinion, we will deny the petition for

review.




1 The  BIA determined that the arrest document in particular was not authenticated
pursuant to 8 C.F.R. § 1287.6(b). A failure to comply with that regulation will not by
itself bar evidence automatically; an asylum applicant should be given an opportunity to
authenticate documentary evidence through other means. Leia v. Ashcroft, 393 F.3d 427,
434 (3d Cir. 2005). Even assuming that the IJ erred in failing to provide such an
opportunity to Wang, we would deem that error harmless given that the adverse
credibility determination in this case is supported by substantial evidence. See Li Hua
Yuan v. Att’y Gen., 642 F.3d 420, 427 (3d Cir. 2011).
                                              7